Citation Nr: 0502795	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

[The issue of entitlement to a total evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), entitlement to service connection for a 
back disorder, and entitlement to service connection for a 
skin disorder on a direct basis or as the result of exposure 
to herbicides will be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2004).

This appeal arises before the Board of Veterans' Appeals 
(Board) by means of a November 1996 rating decision rendered 
by the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for post-traumatic stress disorder was 
denied.  

A hearing was held before one of the undersigned Veterans Law 
Judges in October 1999.  One of the two issues addressed at 
that time was service connection for PTSD. 

The case was previously the subject of a January 2000 Board 
decision signed by the Judge who presided over the October 
1999 hearing.  That part of the January 2000 Board decision 
which addressed the issue of entitlement to service 
connection for PTSD was vacated and remanded for additional 
development in May 2000.

A SOC regarding the issue of TDIU was issued in December 1999 
and the veteran submitted a substantive appeal regarding this 
claim in January 2000.  Thus, this issue is now before the 
Board and will be addressed in a separate decision. 

In August 2001, the claim of service connection for PTSD was 
again remanded for additional development. 

An SOC regarding two additional claims, service connection 
for a back disorder and skin condition related to Agent 
Orange exposure (herbicides) was issued by the RO in April 
2004.  A timely substantive appeal was received that month.  
Consequently, these issues are now before the Board and will 
be addressed in a separate decision.  

A hearing was held before an Acting Veterans Law Judge 
regarding all claims cited above in June 2004, including the 
issue of service connection for PTSD.  Consequently, both 
Judges who have held hearings regarding the veteran's PTSD 
claim will address the merits of the PTSD claim.  Those issue 
heard solely by the Acting Veterans Law Judge will be 
addressed in a separate decision.        

In a July 2004 rating action, the RO addressed three new 
claims raised by the veteran.  This rating action has not 
been appealed and is not before the Board at this time.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted by the Board in both August 2001 and May 2000, any 
pertinent evidence submitted by the veteran that is accepted 
by the Board must be referred to the agency of original 
jurisdiction (AOJ) for review and preparation of a 
Supplemental Statement of the Case unless the veteran waives 
this procedural right in writing.  See 38 C.F.R. § 20.1304(c) 
(1999).  

In August 2004, the veteran submitted VA medical records that 
have not been reviewed by the AOJ (in this case, the RO) 
pertinent to the veteran's PTSD claim.  These records include 
treatment for the veteran's psychiatric disorder.  A waiver 
of initial consideration did not accompany this evidence from 
the agency of original jurisdiction (the RO).  

The veteran has been notified that his claims folder was 
transferred to the Board in April 2004.  That correspondence 
also notified him that he had 60 days to submit additional 
evidence to the Board concerning his appeal.  38 C.F.R. § 
20.1304(a) (2004).  In August 2004, after the expiration of 
either a 60-day or 90-day time limit, the Board received VA 
medical records, which he submitted in support of his claims 
on appeal.  The evidence included mostly VA treatment 
records.  This evidence is new and pertinent to the veteran's 
PTSD claim.

The new regulations provide that additional, pertinent 
evidence may be submitted to the Board after the end of the 
90-day period, provided there was good cause for delay.  38 
C.F.R. § 20.1304(b).  However, VA Medical records are 
considered to be in constructive possession of VA and the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the Board will accept the additional evidence.

In order for the Board to consider this evidence in the first 
instance, however, the veteran must submit a waiver of 
initial RO consideration.  As the veteran has not done so, 
this case must be remanded for the RO to consider the 
additional evidence in the first instance.

Accordingly, the Board finds that evidence pertinent to the 
veteran's claim has been received subsequent to the most 
recent Supplemental Statement of the Case.  The veteran has 
not submitted a written waiver of RO consideration of that 
evidence. Therefore, this claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.

Therefore, this case is REMANDED to the RO, via the VAMC, for 
the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims that have not already been 
obtained.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should review the issues on 
appeal, taking into consideration the 
information received from the veteran 
subsequent to the April 2004 Supplemental 
Statement of the Case and the July 2004 
rating action, as well as any evidence 
obtained in response to the request set 
forth above. 

3.  Following completion of the 
foregoing, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the applicable period of time 
within which to respond. Thereafter, 
subject to appellate procedure, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that 


are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




			
          HEATHER J. HARTER	CONSTANCE B. TOBIAS
	        Acting Veterans Law Judge                              
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



